Name: Commission Directive 2003/116/EC of 4 December 2003 amending Annexes II, III, IV and V to Council Directive 2000/29/EC as regards the harmful organism Erwinia amylovora (Burr.) Winsl. et al.
 Type: Directive
 Subject Matter: natural and applied sciences;  agricultural activity;  agricultural policy;  environmental policy
 Date Published: 2003-12-06

 Avis juridique important|32003L0116Commission Directive 2003/116/EC of 4 December 2003 amending Annexes II, III, IV and V to Council Directive 2000/29/EC as regards the harmful organism Erwinia amylovora (Burr.) Winsl. et al. Official Journal L 321 , 06/12/2003 P. 0036 - 0040Commission Directive 2003/116/ECof 4 December 2003amending Annexes II, III, IV and V to Council Directive 2000/29/EC as regards the harmful organism Erwinia amylovora (Burr.) Winsl. et al.THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Council Directive 2003/47/EC(2), and in particular points (c) and (d) of the second paragraph of Article 14 thereof,After consulting the Member States concerned,Whereas:(1) The provisions against Erwinia amylovora (Burr.) Winsl. et al. should cover the whole range of host plants capable of spreading this harmful organism. Some known host plants for Erwinia amylovora (Burr.) Winsl. et al. are not covered by the current provisions. This list should therefore be extended to cover the whole range of host plants for Erwinia amylovora (Burr.) Winsl. et al.(2) The provisions on "buffer zones" should be improved to reduce the risk of short distance spreading of Erwinia amylovora (Burr.) Winsl. et al. To that end the "buffer zones" should be clearly delimited and a strict control regime should be applied which includes the removal of plants showing symptoms of Erwinia amylovora (Burr.) Winsl. et al.(3) Before plants from an area where Erwinia amylovora (Burr.) Winsl. et al. is known to occur may be introduced or moved into the relevant "protected zones", the fields of production of those plants and a zone surrounding those fields, should be found to be totally free from Erwinia amylovora (Burr.) Winsl. et al. during the last complete cycle of vegetation preceding the introduction or movement. This should be confirmed by visual inspections carried out at appropriate times and laboratory tests for the possible detection of latent infections.(4) The movement of beehives to and within protected zones should be regulated, because it may be an important factor of spreading Erwinia amylovora (Burr.) Winsl. et al.(5) Specific arrangements should be made for plants which are produced and maintained on fields located in officially designated "buffer zones" in accordance with the provisions of Directive 2000/29/EC, and which meet the relevant requirements as regards fields and "buffer zones" thereof, before 1 April 2004.(6) Directive 2000/29/EC should therefore be amended accordingly.(7) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1Annexes II, III, IV and V to Directive 2000/29/EC are amended in accordance with the Annex to this Directive.Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 March 2004 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 3This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 4 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 138, 5.6.2003, p. 47.ANNEXAnnexes II, III, IV and V to Directive 2000/29/EC are amended as follows:1. Annex II is amended as follows:(a) In Part A, Section II, under heading (b), in point 3, the text in the right-hand column is replaced by the following:"Plants of Amelanchier Med., Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Photinia davidiana (Dcne.) Cardot, Pyracantha Roem., Pyrus L. and Sorbus L., intended for planting, other than seeds";(b) In Part B, under heading (b), in point 2, the entry in the second column is replaced by the following:"Parts of plants, other than fruit, seeds and plants intended for planting, but including live pollen for pollination of Amelanchier Med., Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Photinia davidiana (Dcne.) Cardot, Pyracantha Roem., Pyrus L. and Sorbus L."2. In Part B of Annex III, in point 1, the entry in the first column is replaced by the following:"Without prejudice to the prohibitions applicable to the plants listed in Annex IIIA(9), (9.1), (18), where appropriate, plants and live pollen for pollination of: Amelanchier Med., Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Photinia davidiana (Dcne.) Cardot, Pyracantha Roem., Pyrus L. and Sorbus L., other than fruit and seeds, originating in third countries other than those recognised as being free from Erwinia amylovora (Burr.) Winsl. et al. in accordance with the procedure laid down in Article 18(2), or in which pest free areas have been established in relation to Erwinia amylovora (Burr.) Winsl. et al. in accordance with the relevant International Standard for Phytosanitary Measures and recognised as such in accordance with the procedure laid down in Article 18(2)".3. Annex IV is amended as follows:(a) Part A is amended as follows:(i) In Section I, point 17 is replaced by the following:">TABLE>"(ii) In Section II, in point 9, the text in the left-hand column is replaced by the following:"Plants of Amelanchier Med., Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Photinia davidiana (Dcne.) Cardot, Pyracantha Roem., Pyrus L. and Sorbus L., intended for planting, other than seeds";(b) In Part B, point 21 is replaced by the following:">TABLE>"4. Annex V is amended as follows:(a) Part A is amended as follows:(i) Under heading I, point 1.1 is replaced by the following:"1.1 Plants, intended for planting, other than seeds, of Amelanchier Med., Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Photinia davidiana (Dcne.) Cardot, Prunus L., other than Prunus laurocerasus L. and Prunus lusitanica L., Pyracantha Roem., Pyrus L. and Sorbus L.";(ii) Under heading II, points 1.3 and 1.4 are replaced by the following:"1.3 Plants, other than fruit and seeds, of Amelanchier Med., Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Eucalyptus L'Herit., Malus Mill., Mespilus L., Photinia davidiana (Dcne.) Cardot, Pyracantha Roem., Pyrus L. and Sorbus L.;1.4 Live pollen for pollination of Amelanchier Med., Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Photinia davidiana (Dcne.) Cardot, Pyracantha Roem., Pyrus L. and Sorbus L.";(b) Under heading II of Part B, points 3 and 4 are replaced by the following:"3. Live pollen for pollination of Amelanchier Med., Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Photinia davidiana (Dcne.) Cardot, Pyracantha Roem., Pyrus L. and Sorbus L.;4. Parts of plants, other than fruit and seeds, of Amelanchier Med., Chaenomeles Lindl., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Eriobotrya Lindl., Malus Mill., Mespilus L., Photinia davidiana (Dcne.) Cardot, Pyracantha Roem., Pyrus L. and Sorbus L."